DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022  has been entered.
 
This office action is in response to Applicant’s communication filed on 06/24/2022. Claims 1-24 have been examined. 

Response to Arguments
Applicant’s arguments, see Remarks – Page 7-8 filed on 06/24/2022  with respect to the rejections of claims 1-24 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McIntosh. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional application No. 61/431,270 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the claims of this application. 
Support for the following limitation is lacking in the provisional application. 
The limitation of independent claims 1, 9, and 17: “determining that the active cloud extension agent is no longer appropriate; and initiating a handover to a first passive cloud extension agent of a plurality of cloud extension agents, wherein the determining is based on the status of the active cloud extension agent…… wherein the active cloud extension agent uploads status information to the remote network management platform and the first passive cloud extension agent does not, while both the active cloud extension agent and the first passive cloud extension agent connect to the remote network management platform at regular intervals” are not supported by the provisional application No. 61/431,270. Also, the dependent claims lack supports in the provisional application. 
 Therefore, the examiner will consider the priority date back to the continuation application No. 13/347,352 dated on 01/10/2012.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
    	Claims 1, 5-8, 9, 13-17, 21-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 3,4,6,7,9,10,11,13,14,18 of Patent No. US 11,165,639 B1 in view of Read further in view of Michael.  

Claims 2,3,4,10,11,12,18,19,20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,9,15 of Patent No. US 11,165,639 in view of Read further in view of Michael further in view of  Watanabe.  

See Below for analysis: 

Claims 1,5-8,9,13-17,21-24 of Instant application
Claims 1, 2, 3,4,6,7,9,10,11,13,14,18 of Patent No. US 11,165,639 
Claim 1,9,17

A method/system /non transitory/ 
connecting a cloud extension agent to a remote network management platform; wherein the cloud extension agent runs locally in a network as an active cloud extension agent; wherein connecting the cloud extension agent to the network management platform comprises initiating an outbound connection to the network management platform through a firewall of the network; 
monitoring a status of the active cloud extension agent by the network management platform; 
determining that the active cloud extension agent is no longer appropriate; and
 initiating a handover to a first passive cloud extension agent of a plurality of cloud extension agents, wherein the determining is based on the status of the active cloud extension agent.

wherein the active cloud extension agent uploads status information to the remote network management platform and he first passive cloud extension agent does not upload the status information to the remote network management platform,, while both the active cloud extension agent and the first passive cloud extension agent connect to the remote network management platform at regular intervals.
the status information comprising at least status of pending actions of the active cloud extension agent.

Claim 1,8,15

A method/system/non-transitory comprising: 
connecting each of a plurality of cloud extension agents to a remote network management platform, the plurality of cloud extension agents comprising one or more active cloud extension agents and one or more passive cloud extension agents, and wherein each of the one or more active cloud extension agents manage a set of devices in a network, and wherein the one or more passive cloud extension agents monitor operation of the one or more active cloud extension agents to ensure the one or more active cloud extension agents remain operational;
 uploading, by a computing device, attribute information about a set of devices being managed by an active cloud extension agent of the plurality of cloud extension agents to the network management platform;
 reporting status information of the active cloud extension agent to the network management platform; 
 determining by the active cloud extension agent and a passive cloud extension agent of the plurality of cloud extension agents has a policy of the network management platform has changed; 
retrieving the policy change from the network management platform by active cloud extension agent and the passive cloud extension agent; and
 in response to determining, based on the status information of the active cloud extension agent, that the active cloud extension agent is no longer appropriate to manage the set of devices that the active cloud extension agent is managing:
 initiating a handover to the passive cloud extension agent of the plurality of cloud extension agents, wherein the passive cloud extension agent of the plurality of cloud extension agent comprises settings to act as an active cloud agent in view of the retrieved policy change. 

Claims 3,10,17

The method of claim 1, wherein connecting a cloud extension agent to the network management platform comprises initiating an outbound connection to the network management platform through a firewall of the network.  

Claims 4,11,18

The method of claim 1, wherein the status information comprises information about settings of the active cloud extension agent, changes in the settings of the active cloud extension agent, a status of pending actions, and a current status of any devices being managed by the active cloud extension agent






Claim 5,13,21
pushing any policy changes initiated by the network management platform to both the active and passive cloud extension agents of the plurality of cloud extension agents.

Claim 2, 9,16

The method of claim 1, further comprising pushing any policy changes initiated by the network management platform to each of the plurality of cloud extension agents. 

Claim 6,14,22

wherein determining that the active cloud extension agent is no longer appropriate comprises: determining that there is a communication error associated with the active cloud extension agent.
Claim 6,13,19
The method of claim 1, wherein determining that the active cloud extension agent is no longer appropriate comprises: determining that there is a communication error with the active cloud extension agent based on the active cloud extension agent crashing, being incapacitated, or being breached.  

Claim 7,14,15,23

wherein the communication error is determined based on the active cloud extension agent crashing, being incapacitated, or being breached.
Claim 6,13,19
The method of claim 1, wherein determining that the active cloud extension agent is no longer appropriate comprises: determining that there is a communication error with the active cloud extension agent based on the active cloud extension agent crashing, being incapacitated, or being breached.
Claim 8,16,24

wherein initiating the handover to the passive cloud extension agent comprises: transmitting an activate message to the first passive cloud extension agent; and transmitting the status of the active cloud extension agent to the first passive cloud extension agent.
Claim 7,14,20

wherein initiating the handover to the passive cloud extension agent comprises: transmitting an activate message to the first passive cloud extension agent; and transmitting the status of the active cloud extension agent to the first passive cloud extension agent.


With regards to claim 1, 9, 17,
Patent No. US 11,165,639 does not explicitly teach wherein the cloud extension agent runs locally in a network as an active cloud extension agent. However, Read teaches wherein the cloud extension agent runs locally in a network as an active cloud extension agent (Fig.3, ¶ 062, ¶ 0105). 
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Patent No. US 11,165,639 to include the teachings of Read.  The motivation for doing so is to allow a system to utilize the firewall between the agent and external server to restrict certain types of communication between the first local terminal and the shared communications network and being configured not to restrict communication between the agent and the external server (¶ 0085 - Read).
Patent No. US 11,165,639 does not explicitly teach wherein the active cloud extension agent uploads status  information to the remote network management platform and the first passive cloud extension agent does not upload the status information to the remote network management platform, while both the active cloud extension agent and the first passive cloud extension agent connect to the remote network management platform at regular intervals. However, Michael teaches active cloud extension agent uploads status information to the remote network management platform and the first passive cloud extension agent does not upload the status information to the remote network management platform, while both the active cloud extension agent and the first passive cloud extension agent connect to the remote network management platform at regular intervals (Fig.4 & Fig.6, ¶0031,34 -36). 
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Patent No. US 11,165,639 to include the teachings of Michael.  The motivation for doing so is to allow a system to enhance the monitoring process by transitioning from a faulty power monitoring device to a non-faulty power monitoring device without losing or corrupting power management data (Abstract - Michael).
With regards to claim 2, 10, 18,
Patent No. US 11,165,639 teaches wherein determining that the active cloud extension agent is no longer appropriate (Claims 1, 9, 15) However, Patent No. US 11,165,639 does not explicitly that it   is performed by a second passive cloud extension agent.
Watanabe teaches wherein determining that the active cloud extension agent is no longer appropriate is performed by a second passive cloud extension agent (Fig.11A -¶ 0320).
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Patent No. US 11,165,639 to include the teachings of Watanabe.  The motivation for doing so is to allow a system to decide a new monitoring agent when determining that the monitoring agent is no longer appropriate (Fig. 11A-C, ¶ 0033 - Watanabe).
With regards to claim 3, 11, 19,
Patent No. US 11,165,639 teaches wherein the first and second passive cloud extension agents (Claims 1, 9, 15) However, Patent No. US 11,165,639 does not explicitly that wherein the first and second passive cloud extension agents comprise the same passive cloud extension agents.
Watanabe teaches wherein the first and second passive cloud extension agents comprise the same passive cloud extension agents (Fig.1 -¶ 0341).
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Patent No. US 11,165,639 to include the teachings of Watanabe.  The motivation for doing so is to allow a system to decide a new monitoring agent when determining that the monitoring agent is no longer appropriate (Fig. 11A-C, ¶ 0033 - Watanabe).
With regards to claim 4, 12, 20,
Patent No. US 11,165,639 teaches wherein the first and second passive cloud extension agents (Claims 1, 9, 15) However, Patent No. US 11,165,639 does not explicitly that herein the first and second passive cloud extension agents comprise different passive cloud extension agents.
Watanabe teaches wherein the first and second passive cloud extension agents comprise different passive cloud extension agents (Fig.1 -¶ 0306, ¶ 0336, ¶0357-0360).
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Patent No. US 11,165,639 to include the teachings of Watanabe.  The motivation for doing so is to allow a system to decide a new monitoring agent when determining that the monitoring agent is no longer appropriate (Fig. 11A-C, ¶ 0033 - Watanabe).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1- 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe et al. Publication No. US 2008/0295095 A1 (Watanabe hereinafter) in view of Read et al. Publication No. US 2004/0028035A1 (Read hereinafter) further in view of Michael et al.  Publication No. WO 2009/030028 A1 (Michael hereinafter)  further in view of  McIntosh et al. Publication No. US 2009/0013210 A1 (McIntosh hereinafter) 

Regarding claim 1,


Watanabe teaches a method comprising:
connecting a cloud extension agent to a remote network management platform; wherein the cloud extension agent runs locally in a network as an active cloud extension agent; wherein connecting the cloud extension agent to the network management platform  comprises initiating an outbound connection to the network management platform (Fig.7, shows each of plurality of performance monitoring agents connected  to a remote monitoring manager/operator, wherein the one or  more agent run locally in a network as active agents that each manage a set of Virtual computer in the network – See ¶00213, Note: the term cloud is just another name for remote device, therefore, the examiner interprets the cloud extension agent as equivalent to the monitoring agent that is remotely accessible);


 monitoring a status of the active cloud extension agent by the network management platform; (¶ 0320 - The performance monitoring manager 48 includes an agent management module 58. ¶ 0321 - The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring agent 32 is high, the agent management module 58 executes a replacement process of the representative monitoring agent) and

 determining that the active cloud extension agent is no longer appropriate; initiating a handover to a first passive cloud extension agent of a plurality of cloud extension agents, wherein the determining is based on the status of the active cloud extension agent (Fig.11A- 0320 - The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring agent 32 is high, the agent management module 58 executes a replacement process of the representative monitoring agent ¶ 0333-338 - If it is judged in the step 1274 that the load of the representative monitoring agent (i.e., load of the virtual computer 43 in which the representative monitoring agent operates) is continuously high, the monitoring information management module 38b transmits a representative monitoring agent replacement request message to the performance monitoring manager 48 ( step 1275). The representative monitoring agent replacement request message may contain a representative monitoring agent candidate list (not shown). The representative monitoring agent candidate list is a list of candidates from which a performance monitoring agent 32 is selected as a representative monitoring agent. The representative monitoring agent candidate list contains information for identifying at least one of performance monitoring agents 32 represented by a current representative monitoring agent.  ( 6) The agent management module 58 of the performance monitoring manager 48 that has received the replacement request message of the step 1275 selects one of the performance monitoring agents 32a and 32b as a new representative monitoring agent (step 1276). [0335] In this case, for example, the agent management module 58 can select a new representative monitoring agent from the candidate list of the performance monitoring agents 32 contained in the representative monitoring agent replacement request message).

However, Watanabe does not explicitly teach initiating an outbound connection to the network management platform through a firewall of the network; 
wherein the active cloud extension agent uploads status information to the remote network management platform and the first passive cloud extension agent does not upload the status information to the remote network management platform, while both the active cloud extension agent and the first passive cloud extension agent connect to the remote network management platform at regular intervals, the status information comprising at least status of pending actions of the active cloud extension agent.

Read teaches 

initiating an outbound connection to the network management platform through a firewall of the network ( Fig.3 – Proxy interface agent which operate independently of firewall 26, ¶  062 the first proxy interface agent is capable of establishing a logical channel on one or more outbound connections to the external server, said logical channel serving as a control channel between the first proxy interface agent and the external server – ¶  0105 - When enabled, the proxy interface agent will establish a TCP connection to the external server. This connection will be via the firewall and/or NAT if either or both are present. This requires the firewall to allow outgoing TCP connections to the external server's address & well-known port(s). The NAT is able to provide a private to public address mapping (and vice versa) because the connection is created in the outbound direction). 

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Watanabe to include the teachings of Read.  The motivation for doing so is to allow a system to utilize the firewall between the agent and external server to restrict certain types of communication between the first local terminal and the shared communications network and being configured not to restrict communication between the agent and the external server (¶ 0085 - Read).
Michael teaches 
active cloud extension agent uploads status information to the remote network management platform and the first passive cloud extension agent does not upload the status information to the remote network management platform , while both the active cloud extension agent and the first passive cloud extension agent connect to the remote network management platform at regular intervals (Fig.4 &Fig.6. ¶0031- The controller 408 may detect a fault of a power monitoring device by analyzing the power management data it receives from a power monitoring device. Through data analysis, such as data error checking, the controller 408 may dete1mine whether any of the power management data received has been corrupted and whether a fault has occurred at a power monitoring device. Alternatively, a power monitoring device (e.g., the first power monitoring device 402 and/or the second power monitoring device 404) may execute one or more operational tests, and may generate a status signal indicative of its operational state. The controller 408 may process the status signal and determine whether a fault has occurred in a power monitoring device. ¶ 0033 - The first power monitoring device 402 and the second power monitoring device 404 may communicate with a network 112 through an interface 602. ¶ 0034 - The output of the secondary power monitoring device may be stored in a memory and may be updated to substantially track the output generated by the primary power monitoring device - The output of the secondary power monitoring device may only be transmitted when power management data is not transmitted by the primary power monitoring device – ¶ 0035 - Power management data from the first power monitoring device 402 is transmitted to the network 112, while power management data from the second power monitoring device 404 may be stored in a memory. If a fault occurs at the first power monitoring device 402, the fault is reported to the second power monitoring device 404 through the first power monitoring device's status signal. The second power monitoring device 404 then becomes the primary, and it transmits the power management data that is not transmitted by the first power monitoring device 402 to the communications network – See ¶ 0036 -In some power meters having fault tolerance, the first power monitoring device 402 and the second power monitoring device 404 may be directly connected to a user interface 522. Software running on the power monitoring devices may determine which power monitoring device is the primary device and only allow communication with that device). 
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Watanabe to include the teachings of Michael.  The motivation for doing so is to allow a system to enhance the monitoring process by transitioning from a faulty power monitoring device to a non-faulty power monitoring device without losing or corrupting power management data (Abstract - Michael).
Watanabe in view of Michael does not explicitly teach that the status information comprising at least status of pending actions of the active cloud extension agent. 
McIntosh teaches 
status information comprising at least status of pending actions of the active cloud extension agent (¶0182 -- A person having ordinary skill in the art will recognize that the Command Server and Status Server functions may be combined in a single server chassis, or that the Command Server and Status Server functions could be combined into a single server application that, for example, received NPR status reports and also queries NPRs for pending commands. The functions of any of the servers within the Network Monitor & Control Server unit may be combined – ¶ 0224 - The bottom-most screen shows a log of recent commands issued by the Command Server of the NMCS to the selected NPR along with the date, time and status, which is either Processed (already sent), Pending ( waiting for the NPR to contact the NMCS and its Command Server so that the pending commands can be sent)

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Watanabe in view of Michael to include the teachings of McIntosh.  The motivation for doing so is to allow a system to check status, logs and connectivity of monitoring agent in order to identify faults (McIntosh – ¶ 0055;¶ 0058).
Regarding claim 2,


Watanabe further teaches
wherein the determining that the active cloud extension agent is no longer appropriate is performed by a second passive cloud extension agent (Fig.11A -¶ 0320 - The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring agent 32 is high, the agent management module 58 executes a replacement process of the representative monitoring agent ¶ 0333-338 - If it is judged in the step 1274 that the load of the representative monitoring agent (i.e., load of the virtual computer 43 in which the representative monitoring agent operates) is continuously high, the monitoring information management module 38b transmits a representative monitoring agent replacement request message to the performance monitoring manager 48 ( step 1275). The representative monitoring agent replacement request message may contain a representative monitoring agent candidate list (not shown). The representative monitoring agent candidate list is a list of candidates from which a performance monitoring agent 32 is selected as a representative monitoring agent. The representative monitoring agent candidate list contains information for identifying at least one of performance monitoring agents 32 represented by a current representative monitoring agent.  ( 6) The agent management module 58 of the performance monitoring manager 48 that has received the replacement request message of the step 1275 selects one of the performance monitoring agents 32a and 32b as a new representative monitoring agent (step 1276). [0335] In this case, for example, the agent management module 58 can select a new representative monitoring agent from the candidate list of the performance monitoring agents 32 contained in the representative monitoring agent replacement request message).

Regarding claim 3,


Watanabe further teaches
wherein the first and second passive cloud extension agents comprise the same passive cloud extension agents (Fig.1, ¶ 0341 As a result of the step 1278, the second performance monitoring agent 32b becomes a new representative monitoring agent. On the other hand, the first performance monitoring agent 32a is no longer a representative monitoring agent. In other words, after the execution of the step 1278, the second performance monitoring agent 32b periodically obtains monitoring information from the monitoring information supply module 35 of the virtualization mechanism 30 to store the monitoring information in the shared storage module 56. On the other hand, only when a load of the second virtual computer 43b is judged to be high, the first performance monitoring agent 32a which is not a representative monitoring agent obtains monitoring information from the monitoring information supply module 35 of the virtualization mechanism 30 to store the monitoring information in the shared storage module 56).  


Regarding claim 4,


Watanabe further teaches
wherein the first and second passive cloud extension agents comprise different passive cloud extension agents (¶0306 - In addition to the functions of the fourth embodiment of this invention, monitoring information management modules 38a and 38b include functions of detecting that a load of a virtual computer43 in which a representative monitoring agent operates is continuously high, and notifying an alternative candidate of the representative monitoring agent to a performance monitoring manager 48- ¶00336 - The method of selecting a new representative monitoring agent is not limited to the process shown in FIG. llC. For example, a representative monitoring agent can be selected at random from the performance monitoring agents 32 other than the performance monitoring agent 32 which is a high-load representative monitoring agent – See ¶357-¶0360).

Regarding claim 5,


Watanabe further teaches
pushing any policy changes initiated by the network management platform to both the active and passive cloud extension agents of the plurality of cloud extension agents(Fig.8;¶ 0242 -  the operator of the information processing system calls the monitoring information management module 38 of the performance monitoring agent 32 via the performance monitoring manager 48 by using the operation management terminal 52 to store a threshold value table 703 as shown in FIG. 8 in the monitoring information storage module 40 of the performance monitoring agent 32. [0243] The operator of the information processing system can input proper information to be registered in the threshold value table 703 via the input module 53 of the operation management terminal 52 – ¶ 0325 - the operator inputs contents of the alternative condition table 2001 and contents of the threshold value table 703 from the input module 53 of the operation management terminal 52. The communication processing module 55 of the operation management terminal 52 designates an alternative condition table 2001 and a threshold value table 703 of input targets to transmit a message containing the input contents – See ¶ 0326).



Regarding claim 6,


Watanabe further teaches
wherein determining that the active cloud extension agent is no longer appropriate comprises: determining that there is a communication error associated with the active cloud extension agent(Fig.11A, ¶ 0169 - When the performance monitoring agent 32 of a certain guest OS 31 stops due to one failure or another, the performance monitoring agent 32 in the other guest OS 31 collects pieces of monitoring information of the virtual computer 43 in which the performance monitoring agent 32 stopped due to the failure operates from the virtualization mechanism 30. Accordingly, by monitoring the information, monitoring of the virtual computer 43 can be continued).  

Regarding claim 7,


Watanabe further teaches
wherein the communication error is determined based on the active cloud extension agent crashing, being incapacitated, or being breached Fig.11A, ¶ 0169 - When the performance monitoring agent 32 of a certain guest OS 31 stops due to one failure or another, the performance monitoring agent 32 in the other guest OS 31 collects pieces of monitoring information of the virtual computer 43 in which the performance monitoring agent 32 stopped due to the failure operates from the virtualization mechanism 30. Accordingly, by monitoring the information, monitoring of the virtual computer 43 can be continued).  
Regarding claim 8,


Watanabe further teaches
wherein initiating the handover to the passive cloud extension agent comprises: transmitting an activate message to the first passive cloud extension agent; and transmitting the status of the active cloud extension agent to the first passive cloud extension agent (Fig.11A -¶ 0320 - The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring agent 32 is high, the agent management module 58 executes a replacement process of the representative monitoring agent ¶ 0333-338 - If it is judged in the step 1274 that the load of the representative monitoring agent (i.e., load of the virtual computer 43 in which the representative monitoring agent operates) is continuously high, the monitoring information management module 38b transmits a representative monitoring agent replacement request message to the performance monitoring manager 48 ( step 1275). The representative monitoring agent replacement request message may contain a representative monitoring agent candidate list (not shown). The representative monitoring agent candidate list is a list of candidates from which a performance monitoring agent 32 is selected as a representative monitoring agent. The representative monitoring agent candidate list contains information for identifying at least one of performance monitoring agents 32 represented by a current representative monitoring agent.  ( 6) The agent management module 58 of the performance monitoring manager 48 that has received the replacement request message of the step 1275 selects one of the performance monitoring agents 32a and 32b as a new representative monitoring agent (step 1276). [0335] In this case, for example, the agent management module 58 can select a new representative monitoring agent from the candidate list of the performance monitoring agents 32 contained in the representative monitoring agent replacement request message).

Regarding claim 9,


Watanabe teaches a system comprising:

a memory; and a processing device operatively coupled to the memory, the processing device to connect a cloud extension agent to a remote network management platform; wherein the cloud extension agent runs locally in a network as an active cloud extension agent; wherein connecting the cloud extension agent to the network management platform  comprises initiating an outbound connection to the network management platform (Fig.7, shows each of plurality of performance monitoring agents connected  to a remote monitoring manager/operator, wherein the one or  more agent run locally in a network as active agents that each manage a set of Virtual computer in the network – See ¶00213, Note: the term cloud is just another name for remote device, therefore, the examiner interprets the cloud extension agent as equivalent to the monitoring agent that is remotely accessible);

 monitor a status of the active cloud extension agent by the network management platform; (¶ 0320 - The performance monitoring manager 48 includes an agent management module 58. ¶ 0321 - The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring agent 32 is high, the agent management module 58 executes a replacement process of the representative monitoring agent) and

 determine that the active cloud extension agent is no longer appropriate; initiating a handover to a first passive cloud extension agent of a plurality of cloud extension agents, wherein the determining is based on the status of the active cloud extension agent (Fig.11A- 0320 - The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring agent 32 is high, the agent management module 58 executes a replacement process of the representative monitoring agent ¶ 0333-338 - If it is judged in the step 1274 that the load of the representative monitoring agent (i.e., load of the virtual computer 43 in which the representative monitoring agent operates) is continuously high, the monitoring information management module 38b transmits a representative monitoring agent replacement request message to the performance monitoring manager 48 ( step 1275). The representative monitoring agent replacement request message may contain a representative monitoring agent candidate list (not shown). The representative monitoring agent candidate list is a list of candidates from which a performance monitoring agent 32 is selected as a representative monitoring agent. The representative monitoring agent candidate list contains information for identifying at least one of performance monitoring agents 32 represented by a current representative monitoring agent.  ( 6) The agent management module 58 of the performance monitoring manager 48 that has received the replacement request message of the step 1275 selects one of the performance monitoring agents 32a and 32b as a new representative monitoring agent (step 1276). [0335] In this case, for example, the agent management module 58 can select a new representative monitoring agent from the candidate list of the performance monitoring agents 32 contained in the representative monitoring agent replacement request message).

However, Watanabe does not explicitly teach initiating an outbound connection to the network management platform through a firewall of the network; 
wherein the active cloud extension agent uploads status information to the remote network management platform and the first passive cloud extension agent does not upload the status information to the remote network management platform , while both the active cloud extension agent and the first passive cloud extension agent connect to the remote network management platform at regular intervals, the status information comprising at least status of pending actions of the active cloud extension agent.

Read teaches 

initiating an outbound connection to the network management platform through a firewall of the network ( Fig.3 – Proxy interface agent which operate independently of firewall 26, ¶  062 the first proxy interface agent is capable of establishing a logical channel on one or more outbound connections to the external server, said logical channel serving as a control channel between the first proxy interface agent and the external server – ¶  0105 - When enabled, the proxy interface agent will establish a TCP connection to the external server. This connection will be via the firewall and/or NAT if either or both are present. This requires the firewall to allow outgoing TCP connections to the external server's address & well-known port(s). The NAT is able to provide a private to public address mapping (and vice versa) because the connection is created in the outbound direction). 

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Watanabe to include the teachings of Read.  The motivation for doing so is to allow a system to utilize the firewall between the agent and external server to restrict certain types of communication between the first local terminal and the shared communications network and being configured not to restrict communication between the agent and the external server (¶ 0085 - Read).
Michael teaches 
active cloud extension agent uploads status information to the remote network management platform and the first passive cloud extension agent does not upload the status information to the remote network management platform, while both the active cloud extension agent and the first passive cloud extension agent connect to the remote network management platform at regular intervals (Fig.4 &Fig.6. ¶0031- The controller 408 may detect a fault of a power monitoring device by analyzing the power management data it receives from a power monitoring device. Through data analysis, such as data error checking, the controller 408 may dete1mine whether any of the power management data received has been corrupted and whether a fault has occurred at a power monitoring device. Alternatively, a power monitoring device (e.g., the first power monitoring device 402 and/or the second power monitoring device 404) may execute one or more operational tests, and may generate a status signal indicative of its operational state. The controller 408 may process the status signal and determine whether a fault has occurred in a power monitoring device. ¶ 0033 - The first power monitoring device 402 and the second power monitoring device 404 may communicate with a network 112 through an interface 602. ¶ 0034 - The output of the secondary power monitoring device may be stored in a memory and may be updated to substantially track the output generated by the primary power monitoring device - The output of the secondary power monitoring device may only be transmitted when power management data is not transmitted by the primary power monitoring device – ¶ 0035 - Power management data from the first power monitoring device 402 is transmitted to the network 112, while power management data from the second power monitoring device 404 may be stored in a memory. If a fault occurs at the first power monitoring device 402, the fault is reported to the second power monitoring device 404 through the first power monitoring device's status signal. The second power monitoring device 404 then becomes the primary, and it transmits the power management data that is not transmitted by the first power monitoring device 402 to the communications network – See ¶ 0036 -In some power meters having fault tolerance, the first power monitoring device 402 and the second power monitoring device 404 may be directly connected to a user interface 522. Software running on the power monitoring devices may determine which power monitoring device is the primary device and only allow communication with that device).
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Watanabe to include the teachings of Michael.  The motivation for doing so is to allow a system to enhance the monitoring process by transitioning from a faulty power monitoring device to a non-faulty power monitoring device without losing or corrupting power management data (Abstract - Michael).
Watanabe in view of Michael does not explicitly teach that the status information comprising at least status of pending actions of the active cloud extension agent. 
McIntosh teaches 
status information comprising at least status of pending actions of the active cloud extension agent (¶ 0182 -- A person having ordinary skill in the art will recognize that the Command Server and Status Server functions may be combined in a single server chassis, or that the Command Server and Status Server functions could be combined into a single server application that, for example, received NPR status reports and also queries NPRs for pending commands. The functions of any of the servers within the Network Monitor & Control Server unit may be combined – ¶ 0224 - The bottom-most screen shows a log of recent commands issued by the Command Server of the NMCS to the selected NPR along with the date, time and status, which is either Processed (already sent), Pending ( waiting for the NPR to contact the NMCS and its Command Server so that the pending commands can be sent)

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Watanabe in view of Michael to include the teachings of McIntosh.  The motivation for doing so is to allow a system to Check status, logs and connectivity of monitoring agent in order to identify faults (McIntosh – ¶ 0055.¶ 0058).
Regarding claim 10,


Watanabe further teaches
wherein the determining that the active cloud extension agent is no longer appropriate is performed by a second passive cloud extension agent (Fig.11A -¶ 0320 - The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring agent 32 is high, the agent management module 58 executes a replacement process of the representative monitoring agent ¶ 0333-338 - If it is judged in the step 1274 that the load of the representative monitoring agent (i.e., load of the virtual computer 43 in which the representative monitoring agent operates) is continuously high, the monitoring information management module 38b transmits a representative monitoring agent replacement request message to the performance monitoring manager 48 ( step 1275). The representative monitoring agent replacement request message may contain a representative monitoring agent candidate list (not shown). The representative monitoring agent candidate list is a list of candidates from which a performance monitoring agent 32 is selected as a representative monitoring agent. The representative monitoring agent candidate list contains information for identifying at least one of performance monitoring agents 32 represented by a current representative monitoring agent.  ( 6) The agent management module 58 of the performance monitoring manager 48 that has received the replacement request message of the step 1275 selects one of the performance monitoring agents 32a and 32b as a new representative monitoring agent (step 1276). [0335] In this case, for example, the agent management module 58 can select a new representative monitoring agent from the candidate list of the performance monitoring agents 32 contained in the representative monitoring agent replacement request message).

Regarding claim 11,


Watanabe further teaches
wherein the first and second passive cloud extension agents comprise the same passive cloud extension agents (Fig.1, ¶ 0341 As a result of the step 1278, the second performance monitoring agent 32b becomes a new representative monitoring agent. On the other hand, the first performance monitoring agent 32a is no longer a representative monitoring agent. In other words, after the execution of the step 1278, the second performance monitoring agent 32b periodically obtains monitoring information from the monitoring information supply module 35 of the virtualization mechanism 30 to store the monitoring information in the shared storage module 56. On the other hand, only when a load of the second virtual computer 43b is judged to be high, the first performance monitoring agent 32a which is not a representative monitoring agent obtains monitoring information from the monitoring information supply module 35 of the virtualization mechanism 30 to store the monitoring information in the shared storage module 56).  
Regarding claim 12,


Watanabe further teaches
wherein the first and second passive cloud extension agents comprise different passive cloud extension agents ( ¶ 0306 - In addition to the functions of the fourth embodiment of this invention, monitoring information management modules 38a and 38b include functions of detecting that a load of a virtual computer43 in which a representative monitoring agent operates is continuously high, and notifying an alternative candidate of the representative monitoring agent to a performance monitoring manager 48- ¶ 00336 - The method of selecting a new representative monitoring agent is not limited to the process shown in FIG. llC. For example, a representative monitoring agent can be selected at random from the performance monitoring agents 32 other than the performance monitoring agent 32 which is a high-load representative monitoring agent - See ¶357-¶0360).


Regarding claim 13,


Watanabe further teaches
Where in the processing device is further to : push any policy changes initiated by the network management platform to both the active and passive cloud extension agents of the plurality of cloud extension agents(Fig.8;¶ 0242 -  the operator of the information processing system calls the monitoring information management module 38 of the performance monitoring agent 32 via the performance monitoring manager 48 by using the operation management terminal 52 to store a threshold value table 703 as shown in FIG. 8 in the monitoring information storage module 40 of the performance monitoring agent 32. [0243] The operator of the information processing system can input proper information to be registered in the threshold value table 703 via the input module 53 of the operation management terminal 52 – ¶ 0325 - the operator inputs contents of the alternative condition table 2001 and contents of the threshold value table 703 from the input module 53 of the operation management terminal 52. The communication processing module 55 of the operation management terminal 52 designates an alternative condition table 2001 and a threshold value table 703 of input targets to transmit a message containing the input contents – See ¶ 0326).

Regarding claim 14,
\
Watanabe further teaches
wherein to determine that the active cloud extension agent is no longer appropriate comprises: determining that there is a communication error associated with the active cloud extension agent(Fig.11A, ¶ 0169 - When the performance monitoring agent 32 of a certain guest OS 31 stops due to one failure or another, the performance monitoring agent 32 in the other guest OS 31 collects pieces of monitoring information of the virtual computer 43 in which the performance monitoring agent 32 stopped due to the failure operates from the virtualization mechanism 30. Accordingly, by monitoring the information, monitoring of the virtual computer 43 can be continued).  

Regarding claim 15,


Watanabe further teaches
wherein the processing device determines the communication error based on the active cloud extension agent crashing, being incapacitated, or being breached (Fig.11A, ¶ 0169 - When the performance monitoring agent 32 of a certain guest OS 31 stops due to one failure or another, the performance monitoring agent 32 in the other guest OS 31 collects pieces of monitoring information of the virtual computer 43 in which the performance monitoring agent 32 stopped due to the failure operates from the virtualization mechanism 30. Accordingly, by monitoring the information, monitoring of the virtual computer 43 can be continued).  
Regarding claim 16,


Watanabe further teaches
wherein to initiate the handover to the passive cloud extension agent the processing device is to: transmit an activate message to the first passive cloud extension agent; and transmit the status of the active cloud extension agent to the first passive cloud extension agent (Fig.11A -¶ 0320 - The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring agent 32 is high, the agent management module 58 executes a replacement process of the representative monitoring agent ¶ 0333-338 - If it is judged in the step 1274 that the load of the representative monitoring agent (i.e., load of the virtual computer 43 in which the representative monitoring agent operates) is continuously high, the monitoring information management module 38b transmits a representative monitoring agent replacement request message to the performance monitoring manager 48 ( step 1275). The representative monitoring agent replacement request message may contain a representative monitoring agent candidate list (not shown). The representative monitoring agent candidate list is a list of candidates from which a performance monitoring agent 32 is selected as a representative monitoring agent. The representative monitoring agent candidate list contains information for identifying at least one of performance monitoring agents 32 represented by a current representative monitoring agent.  ( 6) The agent management module 58 of the performance monitoring manager 48 that has received the replacement request message of the step 1275 selects one of the performance monitoring agents 32a and 32b as a new representative monitoring agent (step 1276). [0335] In this case, for example, the agent management module 58 can select a new representative monitoring agent from the candidate list of the performance monitoring agents 32 contained in the representative monitoring agent replacement request message).

Regarding claim 17,


Watanabe teaches a non-transitory computer readable storage medium, having instructions stored thereon which, when executed by a processing device, cause the processing device to:
connect a cloud extension agent to a remote network management platform; wherein the cloud extension agent runs locally in a network as an active cloud extension agent; wherein connecting the cloud extension agent to the network management platform  comprises initiating an outbound connection to the network management platform (Fig.7, shows each of plurality of performance monitoring agents connected  to a remote monitoring manager/operator, wherein the one or  more agent run locally in a network as active agents that each manage a set of Virtual computer in the network – See ¶00213, Note: the term cloud is just another name for remote device, therefore, the examiner interprets the cloud extension agent as equivalent to the monitoring agent that is remotely accessible);


 monitor a status of the active cloud extension agent by the network management platform; (¶ 0320 - The performance monitoring manager 48 includes an agent management module 58. ¶ 0321 - The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring agent 32 is high, the agent management module 58 executes a replacement process of the representative monitoring agent) and

 determine that the active cloud extension agent is no longer appropriate; initiating a handover to a first passive cloud extension agent of a plurality of cloud extension agents, wherein the determining is based on the status of the active cloud extension agent (Fig.11A- 0320 - The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring agent 32 is high, the agent management module 58 executes a replacement process of the representative monitoring agent ¶ 0333-338 - If it is judged in the step 1274 that the load of the representative monitoring agent (i.e., load of the virtual computer 43 in which the representative monitoring agent operates) is continuously high, the monitoring information management module 38b transmits a representative monitoring agent replacement request message to the performance monitoring manager 48 ( step 1275). The representative monitoring agent replacement request message may contain a representative monitoring agent candidate list (not shown). The representative monitoring agent candidate list is a list of candidates from which a performance monitoring agent 32 is selected as a representative monitoring agent. The representative monitoring agent candidate list contains information for identifying at least one of performance monitoring agents 32 represented by a current representative monitoring agent.  ( 6) The agent management module 58 of the performance monitoring manager 48 that has received the replacement request message of the step 1275 selects one of the performance monitoring agents 32a and 32b as a new representative monitoring agent (step 1276). [0335] In this case, for example, the agent management module 58 can select a new representative monitoring agent from the candidate list of the performance monitoring agents 32 contained in the representative monitoring agent replacement request message).

However, Watanabe does not explicitly teach initiating an outbound connection to the network management platform through a firewall of the network; 

wherein the active cloud extension agent uploads status information to the remote network management platform and the first passive cloud extension agent does not upload the status information to the remote network management platform, while both the active cloud extension agent and the first passive cloud extension agent connect to the remote network management platform at regular intervals, the status information comprising at least status of pending actions of the active cloud extension agent.

Read teaches 

initiating an outbound connection to the network management platform through a firewall of the network ( Fig.3 – Proxy interface agent which operate independently of firewall 26, ¶  062 the first proxy interface agent is capable of establishing a logical channel on one or more outbound connections to the external server, said logical channel serving as a control channel between the first proxy interface agent and the external server – ¶  0105 - When enabled, the proxy interface agent will establish a TCP connection to the external server. This connection will be via the firewall and/or NAT if either or both are present. This requires the firewall to allow outgoing TCP connections to the external server's address & well-known port(s). The NAT is able to provide a private to public address mapping (and vice versa) because the connection is created in the outbound direction). 

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Watanabe to include the teachings of Read.  The motivation for doing so is to allow a system to utilize the firewall between the agent and external server in order to restrict certain types of communication between the first local terminal and the shared communications network and being configured not to restrict communication between the agent and the external server (¶ 0085 - Read).
Michael teaches
active cloud extension agent uploads status information to the remote network management platform and the first passive cloud extension agent does not upload the status information to the remote network management platform, while both the active cloud extension agent and the first passive cloud extension agent connect to the remote network management platform at regular intervals (Fig.4 &Fig.6. ¶0031- The controller 408 may detect a fault of a power monitoring device by analyzing the power management data it receives from a power monitoring device. Through data analysis, such as data error checking, the controller 408 may dete1mine whether any of the power management data received has been corrupted and whether a fault has occurred at a power monitoring device. Alternatively, a power monitoring device (e.g., the first power monitoring device 402 and/or the second power monitoring device 404) may execute one or more operational tests, and may generate a status signal indicative of its operational state. The controller 408 may process the status signal and determine whether a fault has occurred in a power monitoring device. ¶ 0033 - The first power monitoring device 402 and the second power monitoring device 404 may communicate with a network 112 through an interface 602. ¶ 0034 - The output of the secondary power monitoring device may be stored in a memory and may be updated to substantially track the output generated by the primary power monitoring device - The output of the secondary power monitoring device may only be transmitted when power management data is not transmitted by the primary power monitoring device – ¶ 0035 - Power management data from the first power monitoring device 402 is transmitted to the network 112, while power management data from the second power monitoring device 404 may be stored in a memory. If a fault occurs at the first power monitoring device 402, the fault is reported to the second power monitoring device 404 through the first power monitoring device's status signal. The second power monitoring device 404 then becomes the primary, and it transmits the power management data that is not transmitted by the first power monitoring device 402 to the communications network – See ¶ 0036 -In some power meters having fault tolerance, the first power monitoring device 402 and the second power monitoring device 404 may be directly connected to a user interface 522. Software running on the power monitoring devices may determine which power monitoring device is the primary device and only allow communication with that device). 
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Watanabe to include the teachings of Michael.  The motivation for doing so is to allow a system to enhance the monitoring process by transitioning from a faulty power monitoring device to a non-faulty power monitoring device without losing or corrupting power management data (Abstract - Michael).
Watanabe in view of Michael does not explicitly teach that the status information comprising at least status of pending actions of the active cloud extension agent. 
McIntosh teaches 
status information comprising at least status of pending actions of the active cloud extension agent (¶0182 -- A person having ordinary skill in the art will recognize that the Command Server and Status Server functions may be combined in a single server chassis, or that the Command Server and Status Server functions could be combined into a single server application that, for example, received NPR status reports and also queries NPRs for pending commands. The functions of any of the servers within the Network Monitor & Control Server unit may be combined – ¶ 0224 - The bottom-most screen shows a log of recent commands issued by the Command Server of the NMCS to the selected NPR along with the date, time and status, which is either Processed (already sent), Pending ( waiting for the NPR to contact the NMCS and its Command Server so that the pending commands can be sent)

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Watanabe in view of Michael to include the teachings of McIntosh.  The motivation for doing so is to allow a system to Check status, logs and connectivity of monitoring agent in order to identify faults (McIntosh – ¶ 0055;¶ 0058).
Regarding claim 18,


Watanabe further teaches
wherein the determining that the active cloud extension agent is no longer appropriate is performed by a second passive cloud extension agent (Fig.11A -¶ 0320 - The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring agent 32 is high, the agent management module 58 executes a replacement process of the representative monitoring agent ¶ 0333-338 - If it is judged in the step 1274 that the load of the representative monitoring agent (i.e., load of the virtual computer 43 in which the representative monitoring agent operates) is continuously high, the monitoring information management module 38b transmits a representative monitoring agent replacement request message to the performance monitoring manager 48 ( step 1275). The representative monitoring agent replacement request message may contain a representative monitoring agent candidate list (not shown). The representative monitoring agent candidate list is a list of candidates from which a performance monitoring agent 32 is selected as a representative monitoring agent. The representative monitoring agent candidate list contains information for identifying at least one of performance monitoring agents 32 represented by a current representative monitoring agent.  ( 6) The agent management module 58 of the performance monitoring manager 48 that has received the replacement request message of the step 1275 selects one of the performance monitoring agents 32a and 32b as a new representative monitoring agent (step 1276). [0335] In this case, for example, the agent management module 58 can select a new representative monitoring agent from the candidate list of the performance monitoring agents 32 contained in the representative monitoring agent replacement request message).

Regarding claim 19,


Watanabe further teaches
wherein the first and second passive cloud extension agents comprise the same passive cloud extension agents (Fig.1, ¶ 0341 As a result of the step 1278, the second performance monitoring agent 32b becomes a new representative monitoring agent. On the other hand, the first performance monitoring agent 32a is no longer a representative monitoring agent. In other words, after the execution of the step 1278, the second performance monitoring agent 32b periodically obtains monitoring information from the monitoring information supply module 35 of the virtualization mechanism 30 to store the monitoring information in the shared storage module 56. On the other hand, only when a load of the second virtual computer 43b is judged to be high, the first performance monitoring agent 32a which is not a representative monitoring agent obtains monitoring information from the monitoring information supply module 35 of the virtualization mechanism 30 to store the monitoring information in the shared storage module 56).  
Regarding claim 20,


Watanabe further teaches
wherein the first and second passive cloud extension agents comprise different passive cloud extension agents ( ¶ 0306 - In addition to the functions of the fourth embodiment of this invention, monitoring information management modules 38a and 38b include functions of detecting that a load of a virtual computer43 in which a representative monitoring agent operates is continuously high, and notifying an alternative candidate of the representative monitoring agent to a performance monitoring manager 48- ¶ 00336 - The method of selecting a new representative monitoring agent is not limited to the process shown in FIG. llC. For example, a representative monitoring agent can be selected at random from the performance monitoring agents 32 other than the performance monitoring agent 32 which is a high-load representative monitoring agent See ¶357-¶0360).

Regarding claim 21,


Watanabe further teaches
Where in the processing device is further to : push any policy changes initiated by the network management platform to both the active and passive cloud extension agents of the plurality of cloud extension agents(Fig.8;¶ 0242 -  the operator of the information processing system calls the monitoring information management module 38 of the performance monitoring agent 32 via the performance monitoring manager 48 by using the operation management terminal 52 to store a threshold value table 703 as shown in FIG. 8 in the monitoring information storage module 40 of the performance monitoring agent 32. [0243] The operator of the information processing system can input proper information to be registered in the threshold value table 703 via the input module 53 of the operation management terminal 52 – ¶ 0325 - the operator inputs contents of the alternative condition table 2001 and contents of the threshold value table 703 from the input module 53 of the operation management terminal 52. The communication processing module 55 of the operation management terminal 52 designates an alternative condition table 2001 and a threshold value table 703 of input targets to transmit a message containing the input contents – See ¶ 0326).
Regarding claim 22,


Watanabe further teaches
wherein to determine that the active cloud extension agent is no longer appropriate comprises: determining that there is a communication error associated with the active cloud extension agent(Fig.11A, ¶ 0169 - When the performance monitoring agent 32 of a certain guest OS 31 stops due to one failure or another, the performance monitoring agent 32 in the other guest OS 31 collects pieces of monitoring information of the virtual computer 43 in which the performance monitoring agent 32 stopped due to the failure operates from the virtualization mechanism 30. Accordingly, by monitoring the information, monitoring of the virtual computer 43 can be continued).  
Regarding claim 23,


Watanabe further teaches
wherein the processing device determines the communication error based on the active cloud extension agent crashing, being incapacitated, or being breached(Fig.11A, ¶ 0169 - When the performance monitoring agent 32 of a certain guest OS 31 stops due to one failure or another, the performance monitoring agent 32 in the other guest OS 31 collects pieces of monitoring information of the virtual computer 43 in which the performance monitoring agent 32 stopped due to the failure operates from the virtualization mechanism 30. Accordingly, by monitoring the information, monitoring of the virtual computer 43 can be continued).  
Regarding claim 24,


Watanabe further teaches
wherein to initiate the handover to the passive cloud extension agent comprises: transmitting an activate message to the first passive cloud extension agent; and transmitting the status of the active cloud extension agent to the first passive cloud extension agent (Fig.11A -¶ 0320 - The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring agent 32 is high, the agent management module 58 executes a replacement process of the representative monitoring agent ¶ 0333-338 - If it is judged in the step 1274 that the load of the representative monitoring agent (i.e., load of the virtual computer 43 in which the representative monitoring agent operates) is continuously high, the monitoring information management module 38b transmits a representative monitoring agent replacement request message to the performance monitoring manager 48 ( step 1275). The representative monitoring agent replacement request message may contain a representative monitoring agent candidate list (not shown). The representative monitoring agent candidate list is a list of candidates from which a performance monitoring agent 32 is selected as a representative monitoring agent. The representative monitoring agent candidate list contains information for identifying at least one of performance monitoring agents 32 represented by a current representative monitoring agent.  ( 6) The agent management module 58 of the performance monitoring manager 48 that has received the replacement request message of the step 1275 selects one of the performance monitoring agents 32a and 32b as a new representative monitoring agent (step 1276). [0335] In this case, for example, the agent management module 58 can select a new representative monitoring agent from the candidate list of the performance monitoring agents 32 contained in the representative monitoring agent replacement request message).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445